Title: [Monday August 12. 1776.]
From: Adams, John
To: 


      Monday August 12. 1776. A Letter from General Washington of the 8th. with sundry Papers enclosed, and one from General Mercer, with one inclosed to him from Colonel Dickinson, were read:
      Resolved that the Letter from General Washington, with the Papers inclosed, be referred to the Board of War.
      Commodore Hopkins had his hearing, as in the Journal. On this Occasion I had a very laborious task, against all the Prejudices of the Gentlemen from the southern and middle States, and of many from New England.... I thought, however that Hopkins had done great Service and made an important beginning of Naval Operations.
      The Record in the Journal stands as follows.
      Agreable to the order of the day, Commodore Hopkins attended and was admitted, when the examination taken before the marine Committee, and the report of the said Committee in consequence thereof, were read to him; and the Commodore being heard in his  own defence, and having delivered in some farther answers to the questions asked him by the marine Committee and two Witnesses being at his request introduced and examined, he withdrew.
      Congress then took into Consideration, the Instructions given to Commodore Hopkins, his examination and Answers to the Marine Committee and the report of the marine Committee thereupon; also the farther defence by him made, and the Testimony of the Witnesses; and after some debate the farther Consideration thereof was postponed.
      It appeared to me, that the Commodore was pursued and persecuted by that Anti New England Spirit, which haunted Congress in many other of their proceedings, as well as in this Case and that of General Wooster. I saw nothing in the Conduct of Hopkins, which indicated Corruption or Want of Integrity. Experience and Skill might have been deficient, in several Particulars: But where could We find greater Experience or Skill? I knew of none to be found. The other Captains had not so much, and it was afterwards found, they had not more Success.
      I therefore entered into a full and candid Investigation of the whole Subject, considered all the Charges and all the Evidence: as well as his Answers and proofs: and exerted all the Talents and Eloquence I had, in justifying him where he was justifiable, and excusing him where he was excusable. When the Tryal was over Mr. Ellery of Newport, came to me and said you have made the old Man your Friend for Life. He will hear of your Defence of him, and he never forgets a Kindness. More than twenty Years afterwards, the Old Gentleman hobbled on his Crutches to the Inn in Providence, at four score Years of Age, one half of him dead in consequence of a paralytic Stroke, with his Eyes overflowing with tears to express his Gratitude to me. He said He knew not for what End he was continued in Life, unless it were to punish his Friends or to teach his Children and Grand Children to respect me. The President of Rhode Island Colledge who had married his Daughter, and all his Family shewed me the same affectionate Attachment.
     